Citation Nr: 1622856	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-22 053	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent initial disability rating from July 31, 2008.  In a September 2009 rating decision, the RO revised the effective date to June 12, 2008. 

In a June 2012 supplemental statement of the case, the RO assigned a higher 
50 percent disability rating for PTSD for the period from May 21, 2012; a disability rating in excess of 30 percent for the period from June 12, 2008 to May 21, 2012 was denied.  In August 2013, the Board granted a higher initial disability rating of 50 percent for the period from June 12, 2008 to May 21, 2012, and denied a higher initial disability rating in excess of 50 percent for the entire initial rating period from June 12, 2008.

The Veteran appealed the August 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's August 2013 decision denying a higher initial disability rating in excess of 50 percent for PTSD for the entire initial rating period from June 12, 2008 be vacated and remanded for action consistent with the terms of the JMR.  Specifically, these terms instructed the Board to provide an adequate statement of reasons and bases on the question of whether an initial disability rating in excess of 50 percent for PTSD is warranted.

The case was returned to the Board following the Court Order, and in September 2014, the Board remanded the Veteran's claim for additional development and due process considerations.  At that time, the Board also remanded the Veteran's claim of entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  

Following the requested development, in a January 2016 rating decision, the RO granted the Veteran a 70 percent disability rating for his PTSD, effective June 12, 2008; entitlement to TDIU and dependents' educational assistance was also granted effective June 12, 2008.


FINDING OF FACT

On May 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for an increased rating of the service-connected PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a claim for an increased rating of the service-connected PTSD, by the appellant (or his or her authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, in a statement received on May 6, 2016, has withdrawn the appeal of the claim for an increased rating of the service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim for an increased rating of the service-connected PTSD is dismissed.




		
DAVID L. WIGHT
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


